Poch, J. This matter coming before the court upon motion of Respondent pursuant to the stipulation executed by the parties hereto, and the court being fully advised in the premises: It is hereby ordered that Claimant be, and he is hereby, awarded the sum of $5,175.00 as and for his damages as set forth in said complaint and stipulation. It is further ordered that said award shall be in complete satisfaction of all claims which Claimant has, or had, on or about March 24, 1972, or which he may have had at the time of ■ filing his second amended complaint in the United States District Court for the Northern District of Illinois.